UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2013 ASPEN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-165685 27-1933597 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 720 South Colorado Boulevard, Suite 1150N, Denver, CO 80246 (Address of Principal Executive Office) (Zip Code) (303) 333-4224 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 25, 2013, the Board of Directors of Aspen Group, Inc. (the “Company”) approved a change to the Company's fiscal year from a fiscal year ending on December 31st each year to a fiscal year ending on April 30th of each year. The Company anticipates reporting the January 1, 2013 to April 30, 2013 transition period on a Form 10-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASPEN GROUP, INC. Date: May 1, 2013 By: /s/Michael Mathews Michael Mathews Chief Executive Officer 3
